                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                            DOCKET NO. 3:19-cv-00046-FDW
 A’BRIAHNA R. KNOTT,                              )
                                                  )
        Plaintiff,                                )
                                                  )
 vs.                                              )
                                                  )                     ORDER
 WELLS FARGO BANK,                                )
                                                  )
        Defendant.                                )
                                                  )

       THIS MATTER is before the Court on Defendant’s Consent Motion to Stay Litigation

Pending Arbitration (Doc. No. 5). Based on Plaintiff’s consent to the motion, it appears a valid

arbitration agreement exists between the parties and no waiver has been asserted.

       IT IS THEREFORE ORDERED that Defendant’s Motion to Stay Pending Arbitration Doc.

No. 5) is GRANTED. The parties are ORDERED to proceed to arbitration and submit a joint

status report to the Court every ninety (90) days. The dispute must be resolved within twelve (12)

months from the date of this Order. Failure to do so will result in Court action.

       IT IS SO ORDERED.


                                          Signed: July 11, 2019




                                                  1
